




IT&E INTERNATIONAL GROUP


2005 EQUITY INCENTIVE PLAN

--------------------------------------------------------------------------------


IT&E INTERNATIONAL GROUP


2005 EQUITY INCENTIVE PLAN

1.     PURPOSES. The primary purpose of this IT&E International Group 2005
Equity Incentive Plan (the “Plan”) is to provide a means by which the Company
can retain and maximize the services of its current Employees, Directors and
Consultants, and secure, retain and maximize the services of new Employees,
Directors and Consultants, by providing Stock Awards, including Incentive Stock
Options, Nonstatutory Stock Options, Restricted Stock Awards and stock bonuses,
to such persons on the terms and conditions set forth in the Plan. In addition,
the Plan is intended to generate proceeds from the sale of Common Stock pursuant
to Stock Awards that shall be used as general funds of the Company

2.     DEFINED TERMS. Capitalized terms in this Plan shall have the meanings set
forth in Appendix A attached hereto, unless defined elsewhere in this Plan or
the context of their use clearly indicates a different meaning.

3.     ADMINISTRATION.

         3.1      Authority of Board. Unless and until the Board decides to
delegate administration of the Plan to a Committee as set forth in Section 3.2
below, the Board shall have full authority to administer the Plan, subject only
to the express provisions and limitations set forth in the Plan and any
applicable laws. Without limiting the generality of the foregoing, the Board
shall be fully empowered to: (i) determine, from time to time, the recipients of
Stock Awards and the terms upon which Stock Awards shall be granted to such
recipients; (ii) construe and interpret, and correct any defects, omissions or
inconsistencies in, the Plan and any Stock Awards; (iii) terminate, suspend or
amend the Plan or any Stock Award as provided in Section 11; and (iv) exercise
such powers and perform such acts consistent with the provisions of the Plan as
the Board deems necessary or expedient to promote the best interests of the
Company and its stockholders. The determinations of the Board with respect to
the Plan shall not be subject to review by any Person and shall be final,
binding and conclusive on the Company and all other Persons.

        3.2      Delegation to Committee. In accordance with the Board’s
authority under the Delaware General Corporation Law and the Company’s Bylaws,
the Board may delegate administration of the Plan to a Committee, which
Committee shall, upon such delegation, be empowered to exercise the full
authority of the Board with respect to the Plan.


4.    COMMON STOCK SUBJECT TO THE PLAN.

        4.1      Reserve Pool. Subject to the provisions of Section 10 relating
to Capitalization Adjustments, an aggregate of 7,500,000 shares of Common Stock
(the “Reserve Pool”) may be issued pursuant to Stock Awards. If any Stock Award
shall for any reason expire or otherwise terminate, in whole or in part, without
having been exercised in full, the shares of Common Stock not acquired under
such Stock Award shall automatically revert to the Reserve Pool and again become
available for issuance under the Plan. During the term of the Plan, the Company
shall keep available in the Reserve Pool at all times a number of shares of
Common Stock sufficient to satisfy all outstanding Stock Awards.

1

--------------------------------------------------------------------------------

        4.2      Limitation on Number of Shares. To the extent required by CCR
Title 10, the total number of shares of Common Stock issuable upon exercise of
all outstanding Stock Awards, together with the total number of shares of Common
Stock provided for under any stock bonus or similar plan of the Company, shall
not exceed the applicable percentage as calculated in accordance with the
conditions and exclusions of CCR Title 10, based on the shares of Common Stock
of the Company that are outstanding at the time the calculation is made.


5.    ELIGIBILITY.

        5.1       Employees. Employees shall be eligible to receive each of the
types of Stock Awards provided for in the Plan.

        5.2       Directors. Directors shall be eligible to receive each of the
types of Stock Awards, except Incentive Stock Options, provided for in the Plan.

        5.3      Consultants. To the extent permitted by applicable law,
consultants shall be eligible to receive each of the types of Stock Awards,
except Incentive Stock Options, provided for in the Plan.

        5.4      Ten Percent Stockholders. In addition to any other applicable
restrictions set forth in this Section 5, a Ten Percent Stockholder shall not be
granted: (i) an Incentive Stock Option unless the exercise price of such
Incentive Stock Option is at least one hundred ten percent (110%) of the Fair
Market Value of the Common Stock on the date of grant and such Incentive Stock
Option is not exercisable after the expiration of five (5) years from the date
of grant; (ii) a Nonstatutory Stock Option unless the exercise price of such
Nonstatutory Stock Option is at least one hundred ten percent (110%) of the Fair
Market Value of the Common Stock on the date of grant, except as otherwise
permitted by CCR Title 10 at the time of the grant of the Nonstatutory Stock
Option; (iii) a Restricted Stock Award unless the purchase price of the Common
Stock issuable upon exercise of such Restricted Stock Award is at least one
hundred percent (100%) of the Fair Market Value of the Common Stock on the date
of grant, except as otherwise permitted by CCR Title 10 at the time of the grant
of the Restricted Stock Award.

        5.5       Proprietary Information and Inventions Agreement.

                    (a)     Prior to being granted any Award under the Plan,
each Employee shall have executed and delivered to the Company a copy of the
Company’s standard proprietary information and inventions agreement or such
other agreement containing similar obligations of confidentiality as may be
approved by the Board at the time the Award is granted (any such agreement being
referred to herein as a “Proprietary Information and Inventions Agreement”). In
the event that any Award is inadvertently granted to an Employee who has not, as
of the date of such grant, entered into a Proprietary Information and Inventions
Agreement with the Company, such Award shall be deemed null and void ab initio.

2

--------------------------------------------------------------------------------

                     (b)     In the event that any Employee breaches any
provision of the Proprietary Information and Inventions Agreement between such
Employee and the Company, such Employee shall no longer be eligible to receive
Awards pursuant to this Plan. Moreover, such Employee shall be deemed, as of the
date of such Employee’s breach of such Proprietary Information and Inventions
Agreement, to have forfeited all outstanding Awards previously granted to and
then held by such Employee, regardless of whether such Awards are then vested or
exercisable.

6.     PROVISIONS APPLICABLE TO ALL STOCK AWARDS.

        6.1      No Stockholder Rights. No Participant shall be deemed to be the
holder of, or to have any of the rights of a holder with respect to, any shares
of Common Stock subject to any Stock Award held by such Participant unless and
until such Participant has satisfied all requirements for the exercise of the
Stock Award pursuant to its terms.

        6.2      No Employment or Other Service Rights. Nothing in the Plan or
any Stock Award Agreement shall confer upon any Participant any right to
continue to serve the Company or an Affiliate in any capacity. Likewise, nothing
in the Plan or any Stock Award shall affect the right of the Company or any
applicable Affiliate to terminate: (i) the employment of an Employee with or
without notice and with or without Cause; (ii) the service of a Consultant
pursuant to the terms of such Consultant’s agreement with the Company or an
Affiliate; or (iii) the service of a Director pursuant to the bylaws of the
Company or any applicable Affiliate, and any applicable provisions of the
corporate law of the state in which the Company or the Affiliate is
incorporated, as the case may be.

        6.3      Investment Assurances. At any time that the issuance of the
shares of Common Stock issuable upon the exercise of a Stock Award has not been
registered under an effective registration statement under the Securities Act,
the Company may: (i) require a Participant, as a condition of acquiring Common
Stock under such Stock Award, to give written assurances satisfactory to the
Company (a) as to the Participant’s knowledge and experience in financial and
business matters and capability to evaluate the merits and risks of acquiring
such Common Stock under such Stock Award and (b) stating that the Participant is
acquiring such Common Stock under the Stock Award for the Participant’s own
account and not with any present intention of selling or otherwise distributing
such Common Stock; and (ii) place legends, including, without limitation,
legends restricting the transfer of such Common Stock, on any and all stock
certificates representing such Common Stock in order to comply with applicable
securities laws.

        6.4      Withholding Obligations. To the extent provided by the terms of
a Stock Award Agreement, the Participant may satisfy any federal, state or local
tax withholding obligation relating to the acquisition of Common Stock under a
Stock Award by any of the following means (in addition to the Company’s right to
withhold from any compensation paid to the Participant by the Company) or by a
combination of such means: (i) tendering a cash payment; or (ii) authorizing the
Company to withhold shares of Common Stock from the shares of Common Stock
otherwise issuable to the Participant as a result of the acquisition of Common
Stock under the Stock Award; provided, however, that no shares of Common Stock
are withheld with a value exceeding the minimum amount of tax required to be
withheld by law (or such lower amount as may be necessary to avoid variable
award accounting).

3

--------------------------------------------------------------------------------

        6.5      Vesting. The Board or Committee may provide that the total
number of shares of Common Stock subject to a Stock Award shall vest in
installments over any given period of time. Criteria for determining the vesting
of shares of Common Stock subject to a Stock Award may be based solely on the
passage of time or on any other criteria, including, without limitation, the
performance of the Participant, deemed appropriate by the Board or Committee.

        6.6      Acceleration of Exercisability and Vesting. The Board shall
have the power to accelerate the time at which a Stock Award may first be
exercised or the time during which a Stock Award or any part thereof will vest
in accordance with the Plan, notwithstanding the provisions in the Stock Award
stating the time at which it may first be exercised or the time during which it
will vest.

        6.7      Terms of Repurchase Options. The terms of any repurchase option
in favor of the Company with respect to shares of Common Stock issuable pursuant
to a Stock Award shall be specified in the applicable Stock Award Agreement. The
price per share of Common Stock at which such repurchase option may be exercised
may be either: (i) the Fair Market Value of the shares of Common Stock on the
date of the termination of the applicable Participant’s Continuous Service; or
(ii) the lower of (a) the Fair Market Value of the shares of Common Stock on the
date of repurchase and (b) the original purchase price per share of Common Stock
paid by the applicable Participant; provided, however, that terms of any
repurchase option shall comply at all times with the provisions of CCR Title 10
relating to “presumptively reasonable” repurchase prices.

        6.8      Information Obligation. To the extent required by CCR Title 10,
the Company shall deliver financial statements to Participants at least
annually; provided, however, that the obligation to deliver financial statements
shall not apply to Employees whose duties with the Company assure them access to
equivalent information.


7.    OPTIONS.

        7.1      Stock Award Agreements for Options. Each Stock Award Agreement
for an Option shall be in such form and shall contain such terms and conditions
as the Board or Committee shall deem appropriate. The terms and conditions of
such Stock Award Agreements may change from time to time, and the terms and
conditions of Stock Award Agreements for separate Options need not be identical;
provided, however, that each Stock Award Agreement for an Option shall include
(through incorporation of provisions hereof by reference in the Stock Award
Agreement or otherwise) the substance of the provisions set forth in this
Section 7.

        7.2      Designation. All Options shall be separately designated
Incentive Stock Options or Nonstatutory Stock Options at the time of grant, and,
if certificates are issued, a separate certificate or certificates shall be
issued for shares of Common Stock purchased on exercise of each type of Option.

        7.3      Term. Subject to the provisions of Section 5.4 above, no Option
shall be exercisable after the expiration of ten (10) years from the date it was
granted.

4

--------------------------------------------------------------------------------

        7.4      Minimum Vesting. Notwithstanding Section 6.5 above, to the
extent required by CCR Title 10: (i) Options granted to an Employee who is not
an Officer, Director or Consultant shall provide for vesting of the total number
of shares of Common Stock at a rate of at least twenty percent (20%) per year
over five (5) years from the date the Option was granted, subject to reasonable
conditions such as Continuous Service; and (ii) Options granted to Officers,
Directors or Consultants may be made fully exercisable at any time or during any
period established by the Board or Committee, subject to reasonable conditions
such as Continuous Service.

        7.5       Consideration.

                     (a)     The purchase price of Common Stock acquired
pursuant to an Option shall be paid, to the extent permitted by applicable
statutes and regulations, either: (i) in cash at the time the Option is
exercised; or (ii) pursuant to a program developed under Regulation T as
promulgated by the Federal Reserve Board that, prior to the issuance of Common
Stock, results in either the receipt by the Company of cash (or a check) in the
amount of, or the receipt by the Company of a copy of irrevocable instructions
previously delivered by the purchaser to the purchaser’s broker instructing such
broker to pay to the Company an amount equal to, the aggregate exercise price
for the number of shares of Common Stock being issued to the purchaser in
connection with the exercise of the Option from the proceeds of the simultaneous
sale of the Common Stock.

                     (b)     Notwithstanding Section 7.5(a) above: (i) unless
otherwise specifically provided in the Option, the purchase price of Common
Stock acquired pursuant to an Option that is paid by delivery to the Company of
other Common Stock acquired, directly or indirectly from the Company, shall be
paid only by shares of the Common Stock of the Company that have been held for
more than six (6) months (or such longer or shorter period of time required to
avoid a charge to earnings for financial accounting purposes); and (ii) in the
case of any deferred payment arrangement, interest shall be compounded at least
annually and shall be charged at the minimum rate of interest necessary to avoid
(a) the treatment as interest, under any applicable provisions of the Code, of
any amounts other than amounts stated to be interest under the deferred payment
arrangement and (b) the treatment of the Option as a variable award for
financial accounting purposes.

        7.6      Early Exercise. An Option may include a provision whereby the
Participant may elect at any time before the Participant’s Continuous Service
terminates to exercise the Option as to any part or all of the shares of Common
Stock subject to the Option prior to the full vesting of such shares of Common
Stock. Subject to Section 6.7 above, any unvested shares of Common Stock so
purchased may be subject to a repurchase option in favor of the Company or to
any other restriction the Board determines to be appropriate.

        7.7       Termination of Continuous Service.

                     (a)    Termination Other Than for Cause or As a Result of
Death or Disability. In the event that a Participant’s Continuous Service
terminates other than for Cause or as a result of the Participant’s Disability
or death, the Participant may exercise his or her Option (to the extent that the
Participant was entitled to exercise such Option as of the date of termination)
at any time within the period (the “Post-Termination Exercise Period”) ending on
the earlier of: (i) the expiration of the term of the Option as set forth in the
applicable Stock Award Agreement; or (ii) the date three (3) months following
the termination of the Participant’s Continuous Service (or such longer or
shorter period specified in the applicable Stock Award Agreement, which period
shall not be less than thirty (30) days). If, after the termination of such
Participant’s Continuous Service, such Participant does not exercise his or her
Option within such Post-Termination Exercise Period, the Option shall terminate.

5

--------------------------------------------------------------------------------

                     (b)    Termination for Cause. In the event a Participant’s
Continuous Service is terminated for Cause, the Option shall terminate upon the
termination date of such Participant’s Continuous Service, and the Participant
shall be prohibited from exercising his or her Option as of the time of such
termination.

                     (c)    Termination As a Result of Disability. In the event
that a Participant’s Continuous Service terminates as a result of the
Participant’s Disability, the Participant may exercise his or her Option (to the
extent that the Participant was entitled to exercise such Option as of the date
of termination), at any time during the Post-Termination Exercise Period ending
on the earlier of: (i) the expiration of the term of the Option as set forth in
the Stock Award Agreement; or (ii) the date twelve (12) months following such
termination of Continuous Service (or such longer or shorter period specified in
the Stock Award Agreement, which period shall not be less than six (6) months).
If, after termination of Continuous Service, the Participant does not exercise
his or her Option within such Post-Termination Exercise Period, the Option shall
terminate.

                     (d)    Termination As a Result of Death. In the event
that a Participant’s Continuous Service terminates as a result of the
Participant’s death or a Participant dies within any applicable Post-Termination
Exercise Period, then such Participant’s Option may be exercised (to the extent
the Participant was entitled to exercise such Option as of the date of death) by
the Participant’s estate, by a Person who acquired the right to exercise the
Option by bequest or inheritance or by a Person designated to exercise the
option upon the Participant’s death pursuant to Section 7.8(b) or 7.9(b) below,
at any time during the Post-Termination Exercise Period ending on the earlier
of: (i) the expiration of the term of the Option as set forth in the Stock Award
Agreement; or (ii) the date eighteen (18) months following such termination of
Continuous Service (or such longer or shorter period specified in the Stock
Award Agreement, which period shall not be less than six (6) months). If, after
termination of Continuous Service, the Participant does not exercise his or her
Option within such Post-Termination Exercise Period, the Option shall terminate.

        7.8       Special Provisions for Incentive Stock Options.

                     (a)    Exercise Price. Subject to the provisions of
Section 5.4 above, the exercise price of each Incentive Stock Option shall be
not less than one hundred percent (100%) of the Fair Market Value of the Common
Stock subject to the Incentive Stock Option on the date the Incentive Stock
Option is granted. Notwithstanding the foregoing, an Incentive Stock Option may
be granted with an exercise price lower than that set forth in the preceding
sentence if such Incentive Stock Option is granted pursuant to an assumption or
substitution for another option in a manner satisfying the provisions of
Section 424(a) of the Code.

6

--------------------------------------------------------------------------------

                     (b)    Transferability. An Incentive Stock Option shall not
be transferable except by will or by the laws of descent and distribution and
shall be exercisable during the lifetime of the Participant only by the
Participant. Notwithstanding the foregoing, a Participant may, by delivering
written notice to the Company in a form satisfactory to the Company, designate a
third party who, in the event of the death of such Participant, shall thereafter
be entitled to exercise such Participant’s Incentive Stock Option.

                     (c)    $100,000 Limitation. To the extent that the
aggregate Fair Market Value (determined at the time of grant) of Common Stock
with respect to which Incentive Stock Options are exercisable for the first time
by any Participant during any calendar year under all plans of the Company and
its Affiliates exceeds $100,000, the Incentive Stock Options or portions thereof
that exceed such limit (according to the order in which they were granted) shall
be treated as Nonstatutory Stock Options, notwithstanding any contrary provision
of the applicable Stock Award Agreement(s).

        7.9       Special Provisions for Nonstatutory Stock Options.

                     (a)     Exercise Price. Subject to the provisions of
Section 5.4 above, the exercise price of each Nonstatutory Stock Option shall be
not less than eighty-five percent (85%) of the Fair Market Value of the Common
Stock subject to the Nonstatutory Stock Option on the date the Nonstatutory
Stock Option is granted. Notwithstanding the foregoing, a Nonstatutory Stock
Option may be granted with an exercise price lower than that set forth in the
preceding sentence if such Nonstatutory Stock Option is granted pursuant to an
assumption or substitution for another option in a manner satisfying the
provisions of Section 424(a) of the Code.

                     (b)    Transferability. A Nonstatutory Stock Option shall
not be transferable except by will or by the laws of descent and distribution
and, to the extent provided in the Stock Award Agreement and as permitted by CCR
Title 10 at the time of the grant of the Nonstatutory Stock Option, and shall be
exercisable during the lifetime of the Participant only by the Participant. If a
Nonstatutory Stock Option does not provide for transferability, then such
Nonstatutory Stock Option shall not be transferable except by will or by the
laws of descent and distribution and shall be exercisable during the lifetime of
the Participant only by the Participant. Notwithstanding the foregoing, a
Participant may, by delivering written notice to the Company in a form
satisfactory to the Company, designate a third party who, in the event of the
death of such Participant, shall thereafter be entitled to exercise such
Participant’s Nonstatutory Stock Option.

8.     STOCK BONUSES.

        8.1      Stock Award Agreements for Stock Bonuses. Each Stock Award
Agreement for a stock bonus shall be in such form and shall contain such terms
and conditions as the Board or Committee shall deem appropriate. The terms and
conditions of such Stock Award Agreements may change from time to time, and the
terms and conditions of Stock Award Agreements for separate stock bonuses need
not be identical; provided, however, that each Stock Award Agreement for a stock
bonus shall include (through incorporation of provisions hereof by reference in
the Stock Award Agreement or otherwise) the substance of the provisions set
forth in this Section 8.

7

--------------------------------------------------------------------------------

        8.2      Consideration. A stock bonus may be awarded in consideration
for past services actually rendered to the Company or an Affiliate for its
benefit.

        8.3      Termination of Participant’s Continuous Service. In the event
that a Participant’s Continuous Service terminates, the Company may reacquire,
for no consideration, any or all of the shares of Common Stock held by the
Participant that have not vested as of the date of termination under the terms
of the Stock Award Agreement for the stock bonus.

        8.4      Transferability.Rights to acquire shares of Common Stock under
the Stock Award Agreement for a stock bonus shall not be transferable except by
will or by the laws of descent and distribution and shall be exercisable during
the lifetime of the Participant only by the Participant.


9.    RESTRICTED STOCK AWARDS.

        9.1      Stock Award Agreements for Restricted Stock Awards. Each Stock
Award Agreement for a Restricted Stock Award shall be in such form and shall
contain such terms and conditions as the Board or Committee shall deem
appropriate. The terms and conditions of such Stock Award Agreements may change
from time to time, and the terms and conditions of Stock Award Agreements for
separate Restricted Stock Awards need not be identical; provided, however, that
each Stock Award Agreement for a Restricted Stock Award shall include (through
incorporation of provisions hereof by reference in the Stock Award Agreement or
otherwise) the substance of the provisions set forth in this Section 9.

        9.2      Purchase Price. At the time of grant of a Restricted Stock
Award, the Board or Committee will determine the price to be paid by the
Participant for each share of Common Stock subject to such Restricted Stock
Award. Subject to the provisions of Section 5.4 above, the purchase price of
Restricted Stock Awards shall not be less than eighty-five percent (85%) of the
Fair Market Value of the Common Stock on the date such Restricted Stock Award is
made or at the time the purchase is consummated. A Restricted Stock Award may be
awarded as a stock bonus (i.e., with no cash purchase price to be paid) to the
extent permissible under applicable law.

        9.3      Consideration. At the time of the grant of a Restricted Stock
Award, the Board will determine the consideration permissible for the payment of
the purchase price of the Restricted Stock Award. The purchase price of Common
Stock acquired pursuant to the Stock Award Agreement for the Restricted Stock
Award shall be paid either: (i) in cash at the time of purchase; (ii) at the
discretion of the Board, according to a deferred payment or other similar
arrangement with the Participant; (iii) by services rendered or to be rendered
to the Company; or (iii) in any other form of legal consideration that may be
acceptable to the Board in its discretion.

        9.4      Termination of Participant’s Continuous Service. Subject to
Section 6.7, in the event that a Participant’s Continuous Service terminates,
the Company may repurchase or otherwise reacquire any or all of the shares of
Common Stock held by the Participant that have not vested as of the date of
termination under the terms of the Stock Award Agreement for such Participant’s
Restricted Stock Award.

8

--------------------------------------------------------------------------------

        9.5      Transferability.Rights to acquire shares of Common Stock under
the Stock Award Agreement for a Restricted Stock Award shall not be transferable
except by will or by the laws of descent and distribution and shall be
exercisable during the lifetime of the Participant only by the Participant.


10.    ADJUSTMENTS UPON CHANGES IN STOCK.

        10.1      Capitalization Adjustments. If any change is made in, or other
event occurs with respect to, the Common Stock of the Company without the
receipt of consideration by the Company (through merger, consolidation,
reorganization, recapitalization, reincorporation, stock dividend, dividend in
property other than cash, stock split, liquidating dividend, combination of
shares, exchange of shares, change in corporate structure or other transaction
(each a “Capitalization Adjustment”)), the Plan will be appropriately adjusted
in the class and maximum number of securities subject to the Plan pursuant to
Section 4.1, and the outstanding Stock Awards will be appropriately adjusted in
the class and number of securities and price per share of Common Stock subject
to such outstanding Stock Awards; provided, however, that the conversion of any
convertible securities of the Company shall not be treated as a transaction
“without receipt of consideration” by the Company and shall not give rise to a
Capitalization Adjustment pursuant to this Section 10.1. The Board or Committee
shall make such adjustments, which shall be final, binding and conclusive.

        10.2      Dissolution or Liquidation. In the event of a dissolution or
liquidation of the Company, then all outstanding Stock Awards shall terminate
immediately prior to the completion of such dissolution or liquidation, and
shares of Common Stock subject to any repurchase option in favor of the Company
may be repurchased by the Company, notwithstanding the fact whether or not the
applicable Participant’s Continuous Service has terminated.

        10.3       Corporate Transaction.

                     (a)     In the event of a Corporate Transaction, any
surviving corporation or acquiring corporation may (but need not) assume or
continue any or all Stock Awards outstanding under the Plan or may (but need
not) substitute similar stock awards for Stock Awards outstanding under the Plan
(including an award to acquire the same consideration paid to the stockholders
or the Company, as the case may be, pursuant to the Corporate Transaction), and
any reacquisition or repurchase rights held by the Company in respect of Common
Stock issued pursuant to Stock Awards may be assigned by the Company to the
successor of the Company or to the acquiring corporation (or such successor’s or
acquiring corporation’s parent company), if any, in connection with such
Corporate Transaction. In the event any surviving corporation or acquiring
corporation elects to assume or continue any or all Stock Awards outstanding
under the Plan, such Stock Awards shall remain in effect in accordance with the
terms of this Plan and the applicable Stock Award Agreements, but shall
thereafter represent the right to receive (upon exercise thereof in accordance
with the terms of such Stock Awards, if applicable) for each share of Common
Stock underlying each such Stock Award such cash, securities or other property
that would have been received by the applicable Participant had such Participant
exercised such Stock Award immediately prior to the effective time of the
Corporate Transaction.

9

--------------------------------------------------------------------------------

                     (b)     In the event that, in connection with a Corporate
Transaction, any surviving corporation or acquiring corporation does not assume
or continue any or all such outstanding Stock Awards or substitute similar stock
awards for such outstanding Stock Awards, then with respect to Stock Awards that
have not been assumed, continued or substituted, such Stock Awards shall
terminate if not exercised (if applicable) at or prior to the effective time of
such Corporate Transaction, and any reacquisition or repurchase rights held by
the Company with respect to such Stock Awards held by Participants whose
Continuous Service has not terminated shall (contingent upon the effectiveness
of the Corporate Transaction) lapse.

        10.4      Change in Control. A Stock Award held by any Participant whose
Continuous Service has not terminated prior to the effective time of a Change in
Control may be subject to additional acceleration of vesting and exercisability
upon or after such Change in Control as may be provided in the Stock Award
Agreement for such Stock Award; provided, however, that in the absence of any
such provision in the Stock Award Agreement for such Stock Award, no such
acceleration shall occur.


11.    TERMINATION, SUSPENSION AND AMENDMENT.

        11.1      Termination or Suspension of the Plan. The Board may suspend
or terminate the Plan at any time. Unless sooner terminated, the Plan shall
terminate on the day before the tenth (10th) anniversary of the date the Plan is
adopted by the Board or approved by the stockholders of the Company, whichever
is earlier. No Stock Awards may be granted under the Plan while the Plan is
suspended or after it is terminated.

        11.2      Amendment of the Plan and Stock Awards. Subject to Section
11.3 below, the Board may, from time to time, amend the Plan or any Stock Award
in any manner it deems appropriate or necessary. Notwithstanding the foregoing,
except as expressly provided elsewhere in the Plan, no amendment to the Plan
shall be effective unless approved by the stockholders of the Company to the
extent stockholder approval is necessary to satisfy the requirements of
Section 422 of the Code.

        11.3      No Impairment. No termination or suspension of the Plan or
amendment of the Plan or any Stock Award shall impair rights of a Participant
with respect to any outstanding Stock Award unless the Company receives the
written consent of such Participant.


12.    MISCELLANEOUS.

        12.1       Compliance with Laws.

                     (a)     This Plan and the obligations of the Company with
respect to any Stock Awards granted hereunder shall be subject to all applicable
federal and state securities laws. If, after reasonable efforts, the Company is
unable to obtain from any applicable regulatory commission or agency the
authority that legal counsel for the Company deems necessary for the lawful
issuance and sale of Common Stock pursuant to such Stock Awards, then the
Company shall be relieved from any liability for failure to issue and sell
Common Stock in connection with such Stock Awards unless and until such
authority is obtained.

10

--------------------------------------------------------------------------------

                     (b)     To facilitate the grant of any Stock Award, the
Committee may impose special terms for Stock Awards granted to Participants who
are foreign nationals or who are employed by the Company or any Affiliate
outside of the United States as the Board or Committee may consider necessary or
appropriate to accommodate differences in local laws, tax policies or customs.

        12.2      Severability. If one or more provisions of this Plan are held
to be unenforceable under applicable law, such provision shall be excluded from
this Plan and the balance of the Plan shall be interpreted as if such provision
were so excluded and shall be enforceable in accordance with its terms.

        12.3      Governing Law. The law of the State of California shall govern
all questions concerning the construction, validity and interpretation of this
Plan, without regard to such state’s conflict of laws rules.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

11

--------------------------------------------------------------------------------


APPENDIX A


DEFINITIONS

        “Affiliate” means any parent corporation or subsidiary corporation of
the Company, whether now or hereafter existing, as those terms are defined in
Sections 424(e) and (f), respectively, of the Code.

        “Board” means the Board of Directors of the Company.

         “Cause” means, with respect to a particular Participant, the occurrence
of any of the following: (i) such Participant’s conviction of any felony or any
crime involving fraud; (ii) such Participant’s participation (whether by
affirmative act or omission) in a fraud or felonious act against the Company
and/or its Affiliates; (iii) such Participant’s violation of any statutory or
fiduciary duty, or duty of loyalty owed to the Company and/or its Affiliates and
which has a material adverse effect on the Company and/or its Affiliates;
(iv) such Participant’s violation of state or federal law in connection with
such Participant’s performance of such Participant’s job; (v) breach of any
material term of any contract between such Participant and the Company and/or
its Affiliates; and (vi) such Participant’s violation of any material Company
policy; provided, however, that the final determination that a termination is
for Cause shall be made by the Board or Committee, as applicable, in its sole
and exclusive judgment and discretion.

        “CCR Title 10” means Title 10 of the California Code of Regulations, as
amended from time to time.

        “Change in Control” means any Corporate Transaction or the occurrence,
in any single transaction or in any series of related transactions not approved
by the Board, of any Person becoming the Owner, directly or indirectly, of
securities of the Company representing more than fifty percent (50%) of the
combined voting power of the Company’s then-outstanding securities; provided,
however, that notwithstanding the foregoing or any other provision of this Plan,
the definition of Change in Control (or any analogous term) in an individual
written agreement between the Company or any Affiliate and the Participant shall
supersede the foregoing definition with respect to Stock Awards subject to such
agreement (it being understood, however, that if no definition of Change in
Control or any analogous term is set forth in such an individual written
agreement, the foregoing definition shall apply).

         “Code” means the Internal Revenue Code of 1986, as amended.

        “Committee” means a committee of one (1) or more members of the Board
appointed by the Board in accordance with Section 3.2 of the Plan.

        “Common Stock” means the Company’s common stock, par value $0.001 per
share.

        “Company” means IT&E International Group, a Delaware corporation.

        “Consultant” means any person, including an advisor, engaged by the
Company or an Affiliate to render consulting or advisory services and who is
compensated for such services; provided, however, that the term “Consultant”
shall not include Directors who are not compensated by the Company for their
services as Directors, and the payment of a fee by the Company for services
which the Board determines in its sole discretion are services as a Director
shall not cause a Director to be considered a “Consultant” for purposes of the
Plan.

--------------------------------------------------------------------------------

        “Continuous Service” means that the Participant’s service with the
Company or an Affiliate, whether as an Employee, Director or Consultant, is not
interrupted or terminated. A change in the capacity in which the Participant
renders service to the Company or an Affiliate as an Employee, Consultant or
Director or a change in the entity for which the Participant renders such
service, provided that there is no interruption or termination of the
Participant’s service with the Company or an Affiliate, shall not terminate a
Participant’s Continuous Service. For example, a change in status from an
Employee of the Company to a Consultant of an Affiliate, or to a Director shall
not constitute an interruption of Continuous Service. The Board, Committee or
any authorized Officer of the Company, in that party’s sole discretion, may
determine whether Continuous Service shall be considered interrupted in the case
of any leave of absence approved by that party, including sick leave, military
leave or any other personal leave. Notwithstanding the foregoing, a leave of
absence shall be treated as Continuous Service for purposes of vesting in a
Stock Award only to such extent as may be provided in the Company’s leave of
absence policy or in the written terms of the Participant’s leave of absence.

        “Corporate Transaction” means the occurrence, in a single transaction or
in a series of related transactions, of any one or more of the following events:

                     (a)     there is consummated a merger, consolidation or
similar transaction involving (directly or indirectly) the Company if,
immediately after the consummation of such merger, consolidation or similar
transaction, the stockholders of the Company immediately prior thereto do not
Own, directly or indirectly, either: (i) outstanding voting securities
representing more than fifty percent (50%) of the combined outstanding voting
power of the surviving Entity in such merger, consolidation or similar
transaction; or (ii) more than fifty percent (50%) of the combined outstanding
voting power of the parent of the surviving Entity in such merger, consolidation
or similar transaction;

                     (b)     the stockholders of the Company approve or the
Board approves a plan of complete dissolution or liquidation of the Company, or
a complete dissolution or liquidation of the Company shall otherwise occur; or

                     (c)     there is consummated a sale of all or substantially
all of the consolidated assets of the Company and its Subsidiaries, other than a
sale of all or substantially all of the consolidated assets of the Company and
its Subsidiaries to an Entity more than fifty percent (50%) of the combined
voting power of the voting securities of which Entity is Owned by stockholders
of the Company in substantially the same proportion as their Ownership of the
Company immediately prior to such sale.

        The term “Corporate Transaction” shall not include a sale of assets,
merger or other transaction effected exclusively for the purpose of changing the
domicile of the Company.

        “Director” means a member of the Board.

--------------------------------------------------------------------------------

        “Disability” means the inability of a person, in the opinion of a
qualified physician acceptable to the Company, to perform the duties of that
person’s position with the Company or an Affiliate because of the sickness or
injury of the person.

        “Employee” means any person employed by the Company or an Affiliate;
provided, however, that service as a Director, or payment of a fee by the
Company for services which the Board determines in its sole discretion are
services as a Director or as a member of the Board of Directors of an Affiliate,
shall not be sufficient to constitute “employment” by the Company or such
Affiliate.

        “Entity” means any corporation (including any non-profit corporation),
general partnership, limited partnership, limited liability partnership, joint
venture, estate, trust, company (including any limited liability company or
joint stock company), firm or other enterprise, association, organization or
entity.

        “Fair Market Value” means, as of any date, the value of the Common Stock
determined by the Board in good faith and in a manner consistent with CCR
Title 10.

        “Incentive Stock Option” means an option to purchase shares of Common
Stock that is intended to qualify as an “incentive stock option” within the
meaning of Section 422 of the Code and the regulations promulgated thereunder.

         “Nonstatutory Stock Option” means an option to purchase shares of
Common Stock that is not intended to qualify as an Incentive Stock Option.

        “Officer” means any person designated by the Company as an officer.

        “Option” means an Incentive Stock Option or a Nonstatutory Stock Option
granted pursuant to the Plan.

        A Person shall be deemed to “Own”, to have “Owned”, to be the “Owner”
of, or to have acquired “Ownership” of securities if such Person, directly or
indirectly, through any contract, arrangement, understanding, relationship or
otherwise, has or shares voting power, which includes the power to vote or to
direct the voting, with respect to such securities.

        “Participant” means a person to whom a Stock Award is granted pursuant
to the Plan or, if applicable, such other person who holds an outstanding Stock
Award.

        “Person” means any natural person or Entity.

        “Plan” means this IT&E International Group 2005 Equity Incentive Plan.

         “Restricted Stock Award” means an award of shares of Common Stock,
which is granted pursuant to the terms and conditions of Section 9 of the Plan.

        “Securities Act” means the Securities Act of 1933, as amended.

--------------------------------------------------------------------------------

         “Stock Award” means any right granted under the Plan, including an
Option, a Restricted Stock Award or a stock bonus.

        “Stock Award Agreement” means a written agreement between the Company
and a Participant evidencing the terms and conditions of an individual Stock
Award. Each Stock Award Agreement shall be subject to the terms and conditions
of the Plan.

         “Ten Percent Stockholder” means a person who Owns (or is deemed to Own
pursuant to Section 424(d) of the Code) stock possessing more than ten percent
(10%) of the total combined voting power of all classes of stock of the Company
or of any of its Affiliates.